Mr. Justice Gary
concurs in result in following opinion: I concur in so much of the judgment announced by Mr. Chief Justice Mclver in the foregoing opinion as reverses the judgment of the Circuit Court on the question of damages, and remands the case to the Circuit Court for further proceedings, because there was error on the part of the Circuit Judge in the mode by which he assessed the damages. The damages should be assessed by ascertaining what would have been the value of the property if it had been in the condition in which it was represented to be, then deducting from such valuation the value of the property in the condition in which it actually was at the time of sale. The case, in my opinion, should be remanded to *474the Circuit Court for such further proceedings only as may be necessary to carry out this view.